                  Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 1 of 25



     Andrew Chan Kim (SBN 315331)
 1   2603 Barclay Way
     Belmont, CA 94002
 2   T: (650) 339-2005
     chan.a.kim@gmail.com
 3
     Attorney for Plaintiff
 4
 5                                  UNITED STATES DISTRICT COURT
 6                                 NORTHERN DISTRICT OF CALIFORNIA
 7                                     SAN FRANCISCO DIVISION
 8
 9                                                 )
     DEBRA GIAMBASTIANI,                           )   Case No.:
10                                                 )
                      Plaintiff,                   )   COMPLAINT FOR DAMAGES,
11                                                 )   DECLARATORY & INJUNCTIVE
            vs.                                    )   RELIEF, AND DEMAND FOR JURY
12                                                 )   TRIAL
     CITY OF SANTA ROSA, Santa Rosa Chief          )
13   of Police ROBERT SCHREEDER, Santa             )   1. 42 U.S.C. § 1983 – Civil Rights Violations
     Rosa Officer TIMOTHY GOOLER, Santa            )   2. 42 U.S.C. § 1983 – Monell and
14   Rosa Officer TYLER LARON, Santa Rosa          )   Supervisory Liability
     Officer CHRISTOPHER MAHURIN, Santa            )   3. 42 U.S.C. § 1983 – Malicious Prosecution
15   Rosa Officer KENNETH FERRIGNO, Santa          )   4. 42 U.S.C. § 1983 – Devereaux Liability
     Rosa employees DOES 1-25, COUNTY OF           )   5. California Constitution, Article I, § 13
16   SONOMA, Sonoma County Sheriff MARK            )   6. California Civil Code § 52.1(b) – State
     ESSICK, Sonoma County employees DOES          )   Civil Rights Violations
17   26-50, Jointly and Severally,                 )   7. False Arrest and False Imprisonment
                                                   )   8. Assault and Battery
18                    Defendant(s).                )   9. Negligence
                                                   )   10. Invasion of Privacy
19                                                 )   11. Intentional Infliction of Emotional
                                                   )   Distress
20                                                 )
                                                   )
21
            Plaintiff, by and through her attorney, for her Complaint against Defendants, states the
22
     following:
23
                                            INTRODUCTION
24
            1.       In 2015, the Santa Rosa Police Department (“SRPD”) knowingly and wrongfully
25
     hired Timothy Gooler, who in 2009 was kicked out of the Civil Air Patrol for integrity issues and
26
     in 2012 faced multiple misdemeanor charges resulting in a no contest plea to falsifying a
27
     California Highway Patrol identification card for the purpose of impersonating a police officer.
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                1
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 2 of 25



 1   (The Press Democrat, Pretended to be a cop when he was 19 – now his credibility as a Santa
 2   Rosa police officer is being questioned, https://www.pressdemocrat.com/news/9551058-
 3   181/pretended-to-be-a-cop (last visited May 5, 2019)). The SRPD wrongfully did not disclose
 4   this information to the Sonoma County District Attorney’s Office for the first three and a half
 5   years of his employment, wherein during that time, Officer Gooler became known within the
 6   department as a proactive officer with a lot of arrests. Id. In fact, in 2017, Officer Gooler booked
 7   128 people on suspicion of driving under the influence – averaging over two arrests per week. Id.
 8   Despite this distinctly large amount of arrests made by the same man who once wrote on a police
 9   forum, “if you know the vehicle code you can stop almost any car lol,” Id., on information and
10   belief, the SRPD did nothing to review, investigate, or otherwise look into Officer Gooler’s
11   performance or conduct and retained him as an officer. Now, the District Attorney (“DA”) is
12   reviewing at least 792 cases that relied on Officer Gooler’s testimony. Id. On information and
13   belief, one such case includes the DA’s prosecution of Plaintiff Debra Giambastiani that was
14   predicated on Officer Gooler’s deliberately fabricated police report of an incident in which
15   Officers Gooler and Tyler Laron entered into Ms. Giambastiani’s residence without a warrant
16   and subjected her to excessive force before they falsely arrested her while she was in her
17   bathrobe. As a result of the officers’ conduct, Ms. Giabmastiani sustained physical injuries to her
18   right shoulder; cuts and bruising to her wrists, hands, knees, and arms; pain to her body
19   including, but not limited to, her forehead, arms, neck, and back; and emotional trauma.

20   Moreover, Ms. Giambastiani continues to incur costs in her defense against four malicious
21   charges: VC233152(a) Refusal of Chemical Test; VC23152(b) Blood Alcohol Level .20 or more;
22   PC243(b) Battery Upon a Peace Officer; and PC148(a)(1) Restrict, Obstruct, Delay of Peace
23   Officer.
24                                    JURISDICTION AND VENUE
25          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
26   1343(a)(3)-(4) because it is being brought to obtain compensatory and punitive damages for the
27   deprivations, under color of state law, of the rights of citizens of the United States that are
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                2
                   Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 3 of 25



 1   secured by the United States Constitution, pursuant to 42 U.S.C. §§ 1983 and 1988. This action
 2   is brought pursuant to the First, Fourth, and Fourteenth Amendments to the United States
 3   Constitution, and the laws and Constitution of the State of California.
 4            3.      Plaintiff further invokes this Court’s supplemental jurisdiction, pursuant to 28
 5   U.S.C. § 1367(a), to hear and decide claims arising under state law.
 6            4.      Venue is proper, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because the City of
 7   Santa Rosa Defendants and Sonoma County Defendants reside in this judicial district, and the
 8   events or omissions giving rise to Plaintiff’s claims occurred in this judicial district.
 9                                     PARTIES AND PROCEDURE
10            5.      Plaintiff Debra Giambastiani is a citizen of the United States and a competent
11   adult.
12            6.      Defendant City of Santa Rosa is a municipal corporation, duly organized and
13   existing under the laws of the State of California, and is the employer of the individual Santa
14   Rosa defendants, as well as certain, to-be-identified Doe Defendants. Under its authority, Santa
15   Rosa operates the SRPD. At all material times herein, Santa Rosa was responsible for
16   supervising, enacting, and enforcing the SRPD’s conduct, policies, and practices, was
17   responsible for the absence of needed policies and practices, and was responsible for the hiring,
18   retention, supervision, and training of employees and agents of the SRPD including such
19   employees as Defendants, Chief Robert Schreeder, Officer Gooler, Officer Laron, Officer

20   Christopher Mahurin, Officer Kenneth Ferrigno, and the to-be-identified Santa Rosa employees
21   – Does 1-25.
22            7.      At all material times herein, Defendants Schreeder, Gooler, Laron, Mahurin,
23   Ferrigno, and the to-be-identified Santa Rosa employees Does 1-25, in doing the acts or
24   omissions hereinafter described, acted within the course and scope of their employment with
25   Defendant Santa Rosa, by virtue of their employment with the SRPD, and acted under color of
26   state law. Defendants Schreeder, Gooler, Laron, Mahurin, Ferrigno, and the to-be-identified
27   Santa Rosa employees Does 1-25 are sued in their individual capacities, including, where
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                3
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 4 of 25



 1   applicable, in their capacities as supervisors based on supervisory liability. At all material times,
 2   these individual Defendants held titles and participated generally as follows in this matter:
 3                  a. Defendant Schreeder, at all relevant times mentioned herein, was employed by
 4                  Defendant Santa Rosa as the Chief of Police, and was acting within the course
 5                  and scope of that employment at such times. He is being sued in his individual
 6                  and official capacity as the SRPD Chief of Police. At all material times, Chief
 7                  Schreeder was the final policy making official for the SRPD, ultimately
 8                  responsible for all policies, procedures, supervision, and training of the SRPD.
 9                  b. Defendant Mahurin, at all relevant times mentioned herein, was employed by
10                  Defendant Santa Rosa as a Police Officer, and was acting within the course and
11                  scope of that employment at such times. He is being sued in his individual and
12                  official capacity as a Police Officer. Upon information and belief, Defendant
13                  Mahurin supervised Gooler, and was ultimately responsible for enforcing policies,
14                  procedures, supervision, and training Gooler.
15                  d. Defendants Gooler, Laron, and Ferrigno, at all relevant times mentioned
16                  herein, were employed by Defendant Santa Rosa as Police Officers, and were
17                  acting within the course and scope of that employment at such times. They are
18                  being sued in their individual capacities.
19          8.      Defendant Sonoma County is a municipal corporation, duly organized and

20   existing under the laws of the State of California, and is the employer of the individual Sonoma
21   County defendant, as well as certain, to-be-identified Doe Defendants. At all material times
22   herein, Defendant Sonoma County was a public entity, operating the Sonoma County Main
23   Adult Detention Facility (“SCMADF”), where Plaintiff was wrongly booked, and Sonoma
24   County was responsible for supervising, enacting, and enforcing Sonoma County Sheriff’s
25   Office (“SCSO”) conduct, policies, and practices, and was responsible for the absence of needed
26   policies and practices, and was responsible for the hiring, retention, supervision, and training of
27   employees and agents of Sonoma County, the SCSO, and possibly other agencies, including such
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                4
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 5 of 25



 1   employees as Defendant Mark Essick (“Essick”) and the to-be-identified Sonoma County
 2   employees – Does 26-50.
 3          9.      At all material times herein, Defendant Essick and the to-be-identified Sonoma
 4   County employees Does 26-50, in doing the acts or omissions hereinafter described, acted within
 5   the course and scope of their employment with Defendant Sonoma County, by virtue of their
 6   employment with SCMADF, and acted under color of state law. Defendant Essick and the to-be-
 7   identified Sonoma County employees Does 26-50 are sued in their individual capacities,
 8   including, where applicable, in their capacities as supervisors based on supervisory liability. At
 9   all material times, this individual Defendant held the title and participated generally as follows in
10   this matter:
11                  a. Defendant Essick, at all relevant times mentioned herein, was employed by
12                  Defendant Sonoma County as the SCMADF Captain, and was acting within the
13                  course and scope of that employment at such times. He is being sued in his
14                  individual and official capacity as the SCMADF Captain. At all material times,
15                  Captain Essick was the final policy making official for SCMADF, ultimately
16                  responsible for all policies, procedures, supervision, and training of the SCMADF
17                  staff.
18          10.     The Defendants named above, including the Doe Defendants, are sued in their
19   individual capacities, including, where applicable, in their supervisory capacity as supervisors.

20          11.     The true names or capacities, whether individual, corporate, associate, or
21   otherwise, of Defendants named herein as Does 1-50 are unknown to Plaintiff, who therefore
22   sues said Defendants by said fictitious names. Plaintiff will amend this Complaint to show said
23   Defendants’ true names and capacities when the same has been ascertained. Plaintiff is informed,
24   believes, and thereon alleges that all Defendants sued herein as Does are in some manner
25   responsible for the acts, omissions, and injuries alleged herein.
26          12.     Plaintiff alleges, on information and belief, that each of the Defendants sued
27   herein was wrongfully, deliberately indifferently, negligently, and/or otherwise responsible in
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                5
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 6 of 25



 1   some manner for the events and happenings as hereinafter described, and proximately caused
 2   injuries and damages to Plaintiff. Further, certain Doe Defendants were at all material times
 3   responsible for the hiring, training, supervision, and discipline of other defendants, including
 4   both the individually named and Doe Defendants.
 5           13.    Plaintiff is informed, believes, and thereon alleges that each of the Defendants
 6   was at all material times an agent, servant, employee, partner, joint venturer, co-conspirator,
 7   and/or alter ego of the remaining Defendants, and in doing the things hereinafter alleged, was
 8   acting within the course and scope of that relationship. Plaintiff is further informed, believes, and
 9   thereon alleges that each of the Defendants herein gave consent, aid, and assistance to each of the
10   remaining Defendants, and ratified and/or authorized the acts or omissions of each Defendant as
11   alleged herein, except as may hereinafter be otherwise, specifically alleged. At all material times,
12   each Defendant was an integral participant, jointly and fundamentally engaged in constitutionally
13   violative, unlawful, and/or tortious activity, resulting in the deprivation of Plaintiff’s
14   constitutional rights and other actionable harm.
15           14.    The acts and omissions of all Santa Rosa Defendants were at all material times
16   pursuant to the actual customs, policies, practices, and/or procedures of Santa Rosa and/or the
17   SRPD.
18           15.    The acts and omissions of all Sonoma County Defendants were at all material
19   times pursuant to the actual customs, policies, practices, and/or procedures of the SCSO and/or

20   SCMADF.
21           16.    At all material times, each Defendant acted under color of the laws, statutes,
22   ordinances, and regulations of the State of California.
23           17.    Plaintiff presented a proper and timely tort claim to Santa Rosa and Sonoma
24   County pursuant to Government Code § 910 et seq., and this action, as it relates to the state law
25   claims asserted against Santa Rosa and Sonoma County, was thereafter timely filed within the
26   applicable statutes of limitation.
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                6
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 7 of 25



 1          18.     This Complaint may be pleaded in the alternative, pursuant to Rule 8(d)(2) of the
 2   Federal Rules of Civil Procedure.
 3                                     GENERAL ALLEGATIONS
 4          19.     On March 24, 2018, an anonymous reporting party called the SRPD to report his
 5   neighbor who had crashed her car into her house. The reporting party advised that he believed
 6   the neighbor was drunk because she was “stumbling around the vehicle.”
 7          20.     At around 7:30 PM, Officer Gooler was dispatched to Ms. Giambastiani’s
 8   residence. He stated in his police narrative that he observed a silver Ford Escape in the driveway
 9   and “fresh” collision damage. Moreover, Officer Gooler wrote that he touched the hood of the
10   Escape and felt that it was warm and making “crackling” noises – two indications he believed
11   evidenced that the car was recently driven. Upon information and belief, Officer Gooler’s body
12   camera footage contradicts his accounting. Officer Gooler never touched the hood of the car.
13   Rather, he deliberately fabricated his police report to claim that he did.
14          21.     Officer Gooler’s report continues to state that he felt obligated to check the
15   welfare of the driver for a possible medical emergency such as a diabetic shock, and to
16   investigate a possible DUI. He wrote that he walked to the front door, knocked, and could clearly
17   see inside the residence through the door’s windows. He observed a white female with blonde
18   hair, who matched the reporting party’s description, walk across the hallway, glance in his
19   direction, and ignore him. He knocked two more times before Ms. Giambastiani opened the door.

20          22.     Officer Gooler reported that he noticed “objective signs of extremely heavy
21   alcohol intoxication” emitting from Ms. Giambastiani’s person, that she could barely stand, and
22   spoke with slurred speech. When he commented on it, Ms. Giambastiani told him she drank at
23   home. He then asked her for her ID, to which she responded she had it and would retrieve it. As
24   Ms. Giambastiani began walking back into her residence, Officer Gooler explained, “it appeared
25   by the way she left her door open that she was inviting me inside.” Without Ms. Giambastiani’s
26   consent, Officer Gooler wrongfully, deliberately indifferently, negligently, and/or otherwise,
27   without a warrant, unlawfully entered into Ms. Giambastiani’s residence and followed her down
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                7
                Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 8 of 25



 1   the hallway because he feared she “may return with a weapon.” Ms. Giambastiani immediately
 2   told him he was not welcome inside and demanded he get out of her house. Upon information
 3   and belief, Officer Laron also wrongfully, deliberately indifferently, negligently, and/or
 4   otherwise, unlawfully entered into Ms. Giambastiani’s home.1
 5           23.     Officer Gooler then noted that an unknown male, later identified as Patrick Reis,
 6   Ms. Giambastiani’s husband, was blocking him from exiting the residence. Upon information
 7   and belief, Officer Gooler’s body camera footage contradicts his accounting. Mr. Reis never
 8   blocked Officer Gooler from exiting.
 9           24.     The officers remained unlawfully inside Ms. Giambastiani’s home and demanded
10   Ms. Giambastiani step outside for a field sobriety test. Ms. Giambastiani refused. Officer Gooler
11   then demanded he look into her eyes or that she blow into a machine to prove her sobriety. Ms.
12   Giambastiani declined both requests. In retaliation of Ms. Giambastiani exercising her First
13   Amendment right inside her own home, the officers wrongfully, deliberately indifferently,
14   negligently, and/or otherwise subjected Ms. Giambastiani to a control hold and handcuffed her
15   while she was still in her bathrobe. Officer Gooler then removed the handcuffs so she could get
16   dressed before both officers again, wrongfully, deliberately indifferently, negligently, and/or
17   otherwise subjected Ms. Giambastiani to an excessive hold and handcuffed her, extracted her
18   from her home, and shoved her into a police vehicle. Upon information and belief, the officers
19   never explicitly and/or verbally told Ms. Giambastiani that she was under arrest.

20           25.     Officer Gooler applied for a search warrant to draw blood from Ms. Giambastiani.
21   His application omitted that he unlawfully entered into Ms. Giambastiani’s home and extracted
22   her from it in handcuffs. Judge Hardcastle approved the warrant and ordered Ms. Giambastiani’s
23   blood be drawn in a medically approved manner and not forcibly.
24
25   1
         Officer Gooler’s report omits information as to Officer Laron’s whereabouts. Upon
26   information and belief, against SRPD policy, Officer Laron, who alleged Ms. Giambastiani
27   committed a battery against him, wrongfully, deliberately indifferently, negligently, and/or

28   otherwise did not write a supplemental report.
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                8
                  Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 9 of 25



 1          26.      The officers then transported Ms. Giambastiani to SCMADF and placed her in the
 2   vehicular sallyport. Upon information and belief, the officers were with AMR Paramedic Cotton
 3   and SCMADF Doe Employee 26 and SCMADF Doe Employee 27. The officers demanded Ms.
 4   Giambastiani submit to a blood test. Officer Gooler alleges Ms. Giambastiani refused and kicked
 5   Officer Laron in the chest twice. The officers then wrongfully, deliberately indifferently,
 6   negligently, and/or otherwise grabbed her arm, applied a C-grip on her wrist, grabbed her legs
 7   and pushed her head against the back of a chair. With the assistance of the two Doe Employees,
 8   the officers forcibly brought Ms. Giambastiani face down onto the cement floor of the sallyport
 9   and applied pressure on her body with their knees so she could not move. Paramedic Cotton
10   drew blood from Ms. Giambastiani’s left hand. The Doe Employees then forcibly “drug” Ms.
11   Giambastiani into the facility.
12          28.      Officer Gooler’s report never states that he Mirandized Ms. Giambastiani at any
13   point during the encounter. His report confirms that he wore a body camera and portions of his
14   investigation, not the entirety of his contact with Ms. Giambastiani, were recorded. Upon
15   information and belief, against SRPD policy, Officer Gooler did not review the body camera
16   footage before preparing his report, nor did his supervising officers Mahurin, who should have
17   and/or would have caught the inconsistencies in Officer Gooler’s reporting. Upon information
18   and belief, against SRPD policy, Officer Ferrigno who is not a supervisor, was not present at the
19   scene, and did not review the body camera footage, also approved Officer Gooler’s report before

20   it was submitted to the DA’s office. Upon information and belief Officer Gooler’s body camera
21   directly contradicts statements he deliberately fabricated in his police report.
22          29.      At all material times and, alternatively, the actions and omissions of each
23   Defendant were intentional, and/or wanton, and/or willful, and/or reckless, and/or callous, and/or
24   malicious, and/or deliberately indifferent to Plaintiff’s rights, and/or grossly negligent, and/or
25   negligent.
26
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                                9
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 10 of 25



 1          30.     Plaintiff has incurred, and continues to incur, economic harms and losses, as well
 2   as ongoing stress and anxiety, as a result of Defendants’ tortious, wrongful, and constitutionally
 3   violative conduct.
 4          31.     As a direct and proximate result of each Defendants’ acts and/or omissions as set
 5   forth above, Plaintiff sustained, and is currently sustaining, the following injuries and damages,
 6   past and future, including, but not limited to:
 7
                    a. Economic damages, including, but not limited to, out-of-pocket expenses and
 8                  loss of income;
 9
                    b. Emotional distress, fear, anxiety, sleeplessness, humiliation, indignity, and loss
10                  of liberty;

11                  c. Loss of enjoyment of life and other continued pain and suffering;
12
                    d. All other legally cognizable special and general damages;
13
                    e. Violations of state and federal constitutional rights; and
14
                    f. All damages and penalties recoverable under 42 U.S.C. §§ 1983 and 1988,
15                  California Civil Code § 52, California Code of Civil Procedure § 1021.5, and as
                    otherwise allowed under California and United States statutes, codes, and
16
                    common law.
17
                                           CAUSES OF ACTION
18
                           FIRST CAUSE OF ACTION
19                             (42 U.S.C. § 1983)
         PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
20
      SCHREEDER, GOOLER, LARON, MAHURIN, FERRIGNO, ESSICK, and DOES 1-50
21          32.     Plaintiff re-alleges and incorporates by reference each and every allegation
22   contained in the paragraphs above, as though fully set forth herein.
23          33.     By the actions and omissions described above, the Defendants named above in
24   this cause of action and Does 1-50, acting under the color of state law in their individual
25   capacities, violated 42 U.S.C. § 1983, depriving Plaintiff of the following well-settled
26   constitutional rights that are protected by the First, Fourth and Fourteenth Amendments to the
27   U.S. Constitution:
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               10
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 11 of 25



 1
                    a. The right to be free from unreasonable searches, entry and/or seizures, as
 2                     secured by the Fourth and Fourteenth Amendments;
 3
                    b. The right to be free from the use of unlawful and/or unreasonable force, since
 4                     any force used to effect and maintain an unlawful arrest is unlawful, as secured
                       by the Fourth and Fourteenth Amendments;
 5
                    c. The right not to be deprived of liberty or property without due process of
 6
                       law, as secured by the Fourteenth Amendment; and,
 7
                    d. The right to be free from retaliation, as secured by the First Amendment.
 8
            34.     The listed Defendants’ failure to intervene, prevent, or stop the constitutional
 9
     violations on the part of other, individually named Defendants and/or supervisors, who were in a
10
     position to do so when such violations occurred, renders such Defendant(s) liable for these
11
     violations.
12
            35.     Defendant Schreeder, Gooler, Laron, Mahurin, Ferrigno, Essick, and the to-be-
13
     identified Doe Defendants’ deliberately indifferent and constitutionally violative conduct in
14
     failing to take appropriate actions foreseeably set into motion the chain of events that
15
     proximately caused the subsequent wrongful seizure of Plaintiff, the unlawful entry and searches
16
     of Plaintiff’s residence, her person and personal effects, the false imprisonment of Plaintiff, and
17
     caused Plaintiff to continuously be subjected to excessive force and liberty deprivations,
18
     including wrongful criminal proceedings being brought against her.
19
            36.     To the extent the supervisors of Gooler, Laron, Mahurin, Ferrigno, and Does 1-
20
     50, who supervised them at material and relevant times, knew, should have known, or had reason
21
     to know of Defendants’ constitutionally violative conduct, as alleged above, or their propensity
22
     to engage in such conduct, such supervisors failed to prevent the unconstitutional acts of said
23
     Defendants and failed to properly supervise, thus rendering them liable both directly and in their
24
     capacity as supervisor. Thus, any supervisors that failed to prevent the unconstitutional acts of
25
     said Defendants and failed to properly supervise them are liable directly and in their capacity as a
26
     supervisor.
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               11
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 12 of 25



 1          37.     The Defendants named in this cause of action subjected Plaintiff to their wrongful
 2   conduct, depriving Plaintiff of the rights described herein, knowingly, maliciously, and with
 3   conscious and reckless disregard for whether the rights and safety of Plaintiff would be violated
 4   by their acts and/or omissions.
 5          38.     As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
 6   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
 7   compensatory damages in an amount to be proven at trial.
 8          39.     In committing the acts alleged above, the individually named Defendants and Doe
 9   Defendants acted maliciously and/or were guilty of wanton and reckless disregard for the rights,
10   safety, and emotional well-being of Plaintiff, and by reason thereof, Plaintiff is entitled to
11   punitive damages and penalties allowable under 42. U.S.C. § 1983 and other state and federal
12   law against these individual Defendants; no punitive damages are sought directly against Santa
13   Rosa or Sonoma County.
14          40.     Plaintiff is also entitled to reasonable costs and attorney’s fees under 42 U.S.C. §
15   1988 and other applicable California codes and laws.
16                          SECOND CAUSE OF ACTION
17               (42 U.S.C. § 1983 – Monell and Supervisory Liability)
        PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
18   SCHREEDER, GOOLER, LARON, MAHURIN, FERRIGNO, ESSICK, AND DOES 1-50

19          41.     Plaintiff re-alleges and incorporates by reference each and every allegation

20   contained in this complaint, as though fully set forth herein.

21          42.     As supervisors, Defendants Schreeder, Mahurin, Ferrigno, Essick, and Does 1-50

22   each permitted and failed to prevent the unconstitutional acts of other Defendants and individuals

23   under their supervision and control, and failed to properly supervise such individuals, with

24   deliberate indifference to the rights of Plaintiff. Each of these supervising Defendants either

25   directed his or her subordinates in conduct that violated Plaintiff’s rights, OR set in motion a

26   series of acts and omissions by his or her subordinates that the supervisor knew or reasonably

27   should have known would deprive Plaintiff of rights, OR knew his or her subordinates were

28   engaging in acts likely to deprive Plaintiff of rights and failed to act to prevent his or her
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               12
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 13 of 25



 1   subordinates from engaging in such conduct, OR disregarded the consequences of a known or
 2   obvious training deficiency that he or she must have known would cause subordinates to violate
 3   Plaintiff’s rights, and in fact did cause the violation of Plaintiff’s rights. (See, Ninth Circuit
 4   Model Civil Jury Instruction 9.4). Furthermore, each of these supervising Defendants is liable in
 5   their failures to intervene in their subordinates’ apparent violations of Plaintiff’s rights.
 6           43.     Additionally, these supervisors disregarded the consequences of a policy
 7   deficiency that they knew or had reason to know would proximately cause the violation of
 8   Plaintiff’s constitutional rights, which in fact did cause the violation of Plaintiff’s rights.
 9           44.     Plaintiff alleges, upon information and belief, that the unconstitutional actions
10   and/or omissions of Schreeder, Gooler, Laron, Mahurin, Ferrigno, Essick, and other, Doe
11   Defendants herein were pursuant to the following customs, policies, practices, and/or procedures
12   of Santa Rosa, SRPD, Sonoma County, and/or SCMADF, or stated in the alternative, which were
13   directed, encouraged, allowed and/or ratified by policy making officials for Santa Rosa, SRPD,
14   Sonoma County, and/or SCMADF including Does 1-50:
15                           a. Failing to enact and/or maintain and/or execute policies and procedures
16                           and/or failing to train employees on obtaining a warrant before entering a
                             citizen’s residence without his or her consent and when no exigent
17                           circumstance is established;

18                           b. Failing to enact and/or maintain and/or execute policies and procedures
                             and/or failing to train employees on use of threats, use of force, and
19
                             excessive force;
20
                             c. Failing to institute, execute, or enforce readily available procedures for
21                           decreasing the risk of unnecessary and unreasonable force and unlawful
                             arrests during contact with citizens;
22
                             d. Failing to institute, execute, or enforce readily available procedures for
23
                             neutralizing and de-escalating a situation;
24
                             e. Failing to enact and/or maintain and/or execute policies and procedures
25                           and/or failing to train employees on wearing body cameras or any other
                             recording devices and activating them correctly, and also consulting them
26                           before preparing reports;
27
                             f. Failing to enact and/or maintain and/or execute policies and procedures
28                           and/or failing to train employees on investigating charges and ensuring
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               13
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 14 of 25



                              only legitimate and substantiated claims are recommended against
 1                            suspects;
 2
                              g. Failing to supervise and/or discipline officers for negligent and/or
 3                            reckless conduct that results in the violation of citizens’ civil rights;

 4                            h. Failing to institute, execute, or enforce readily available procedures on
                              writing police reports including procedures and conducing adequate
 5
                              interviews of witnesses and other persons; and,
 6
                              i. Failing to review the selection and hiring, training, retention, and
 7                            supervision of known employees with criminal histories and who lack
                              good moral character and integrity.
 8
            45.     In the alternative, upon information and belief, Defendants may have instituted
 9
     policies or training addressing some or all of the topics listed above, but have, either through
10
     negligence or deliberate indifference to citizens’ rights, failed to properly oversee, enforce,
11
     and/or properly carry out such policies and/or training.
12
            46.     The above-described customs, policies, practices, and/or procedures of Santa
13
     Rosa, SRPD, Sonoma County, and/or SCMADF were a moving force and/or a proximate cause
14
     of the deprivations of Plaintiff’s constitutional rights, in violation of 42 U.S.C. § 1983, as more
15
     fully set forth above.
16
            47.     Defendant Santa Rosa and Sonoma County is also liable for the violations of
17
     Plaintiff’s rights by their final policy makers, including Schreeder, Mahurin, Ferrigno, Essick,
18
     and Does 1-50, as described above. (See, Ninth Circuit Model Civil Jury Instruction 9.6).
19
            48.     Upon information and belief, after receiving Plaintiff’s Government Code section
20
     910 claim, Santa Rosa and Sonoma County conducted investigations and reviews of this matter
21
     concerning the wrongful arrest and other liberty deprivations of Plaintiff, and Defendants
22
     Schreeder, Mahurin, Ferrigno, Essick, and Does 1-50 directly and personally participated in such
23
     investigations and reviews. The unconstitutional actions and/or omissions of the individually
24
     named Defendants and Does 1-50 were approved, tolerated, and/or ratified by policy making
25
     officials for Santa Rosa and Sonoma County, including, but not limited to, Schreeder, Mahurin,
26
     Ferrigno, Essick, and Does 1-50. Plaintiff is informed and believes, and thereupon alleges that
27
     the details of this incident have been revealed to the authorized policy makers within the Santa
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               14
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 15 of 25



 1   Rosa and Sonoma County offices and that such policymakers have direct knowledge of the fact
 2   that Plaintiff was wrongfully arrested and subjected to other liberty deprivations due to their and
 3   their subordinates’ deliberate indifference and violations of Plaintiff’s rights. Notwithstanding
 4   this knowledge, the authorized policymakers within Santa Rosa and Sonoma County, approved
 5   of the individually named Defendants’ and Does 1-50’s conduct and decisions in this matter to
 6   the extent such individuals were under their supervision and oversight, and have made a
 7   deliberate, conscious, and affirmative choice to endorse and ratify such conduct and decisions,
 8   and the basis for them, which resulted in the wrongful arrest and other liberty deprivations
 9   suffered by Plaintiff. By doing so, the authorized policymakers within Santa Rosa and Sonoma
10   County have shown affirmative agreement with the conduct of individual Defendants and other
11   employees/agents under their supervision, and have ratified the unconstitutional acts of these
12   individual Defendants, employees, and agents.
13          49.     The aforementioned customs, policies, practices, and procedures; the failure to
14   properly and adequately hire, train, instruct, monitor, supervise, evaluate, investigate, and
15   discipline; and, the unconstitutional orders, approvals, ratification, and toleration of wrongful
16   conduct of Defendants Schreeder, Mahurin, Ferrigno, Essick, and Does 1-50 were a moving
17   force and/or a proximate cause of the deprivation of Plaintiff’s clearly established and well-
18   settled constitutional rights, in violation of 42 U.S.C. § 1983, as more fully set forth in the
19   paragraphs above.

20          50.     As a direct and proximate result of the foregoing unconstitutional actions,
21   omissions, customs, policies, practices, and/or procedures of Defendants Santa Rosa, Sonoma
22   County, Schreeder, Gooler, Laron, Mahurin, Ferrigno, Essick, and Does 1-50, or the lack of
23   inadequacy thereof, Plaintiff suffered liberty deprivations, incurred damages, and thus, he is
24   entitled to damages, penalties, costs, and attorney’s fees, as set forth above, in ¶ 31, and punitive
25   damages against Defendants Schreeder, Gooler, Laron, Mahurin, Ferrigno, Essick, and Does 1-
26   50, in their individual capacities. Furthermore, Plaintiff’s only means of securing complete and
27   adequate relief is to also seek declaratory and injunctive relief, to offer Plaintiff substantial and
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               15
              Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 16 of 25



 1   complete protection from Defendants’ unlawful policies and practices; the remedy at law is
 2   inadequate. Plaintiff, thus, seeks both legal damages and equitable remedies in the form of
 3   injunctive relief against Defendants Santa Rosa and Sonoma County.
 4                            THIRD CAUSE OF ACTION
 5                       (42 U.S.C. § 1983 – Devereaux Liability)
         PLAINTIFF AGAINST SANTA ROSA, DEFENDANTS SCHREEDER, GOOLER,
 6                      MAHURIN, FERRIGNO, and DOES 1-25

 7          51.       Plaintiff re-alleges and incorporates by reference each and every allegation

 8   contained in this complaint, as though fully set forth herein.

 9          52.       Defendants Gooler deliberately fabricated evidence by preparing and writing the

10   police report based on a false allegation and containing perjured statements, omissions, and

11   material misrepresentations that was used to prosecute Ms. Giambastiani, which Mahurin and

12   Ferrigno approved.

13          53.       Defendants Schreeder, Mahurin, Ferrigno, Essick, and Does 1-25 knew that Ms.

14   Giambastiani was innocent, or were deliberately indifferent to her innocence but conducted a

15   coercive and abusive investigation and/or deliberately fabricated evidence that was used to

16   prosecute her.

17          54.       To the extent the supervisors of Gooler, Mahurin, Ferrigno, and Does 1-25, who

18   supervised them at material and relevant times, knew, should have known, or had reason to know

19   of Defendants’ constitutionally violative conduct, as alleged above, or their propensity to engage

20   in such conduct, such supervisors failed to prevent the unconstitutional acts of said Defendants

21   and failed to properly supervise, thus rendering them liable both directly and in their capacity as

22   supervisor. Thus, any supervisors that failed to prevent the unconstitutional acts of said

23   Defendants and failed to properly supervise them are liable directly and in their capacity as a

24   supervisor.

25          55.       The Defendants named in this cause of action subjected Plaintiff to their

26   deliberate fabrication of evidence, coercive and abusive techniques, and wrongful conduct,

27   depriving Plaintiff of the rights described herein, knowingly, maliciously, and with conscious

28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               16
                  Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 17 of 25



 1   and reckless disregard for whether the rights and safety of Plaintiff would be violated by their
 2   acts and/or omissions.
 3           56.      As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
 4   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
 5   compensatory damages in an amount to be proven at trial.
 6           57.      In committing the acts alleged above, the individually named Defendants and Doe
 7   Defendants acted maliciously and/or were guilty of wanton and reckless disregard for the rights,
 8   safety, and emotional well-being of Plaintiff, and by reason thereof, Plaintiff is entitled to
 9   punitive damages and penalties allowable under 42. U.S.C. § 1983 and other state and federal
10   law against these individual Defendants; no punitive damages are sought directly against Santa
11   Rosa.
12           58.      Plaintiff is also entitled to reasonable costs and attorney’s fees under 42 U.S.C. §
13   1988 and other applicable California codes and laws.
14                         FOURTH CAUSE OF ACTION
15                        (MALICIOUS PROSECUTION)
     PLAINTIFF AGAINST SANTA ROSA, SCHREEDER, GOOLER, LARON, MAHURIN,
16                          FERRIGNO, AND DOES 1-25

17           59.      Plaintiff re-alleges and incorporates by reference each and every allegation

18   contained in this complaint, as though fully set forth herein.

19           60.      Defendants Schreeder, Gooler, Laron, Mahurin, Ferrigno and Does 1-25 initiated

20   or procured a criminal proceeding against Ms. Giambastiani. The criminal proceedings were

21   predicated on a false allegation that Ms. Giambastiani drove while under the influence, resisted

22   arrest, and battered police officer – allegations that were supported by perjured testimony,

23   omissions, and material misrepresentations. Upon information and belief, Plaintiff believes these

24   charges were brought for the purpose of covering up the named Defendant’s abuse of authority

25   including: retaliation for Plaintiff asserting her First Amendment rights, excessive force,

26   unlawful arrest, forceful entry, unlawful seizure, and other constitutional deprivations of

27   Plaintiff.

28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               17
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 18 of 25



 1           61.    To the extent the supervisors of Gooler, Laron, Mahurin, Ferrigno and Does 1-25,
 2   who supervised them at material and relevant times, knew, should have known, or had reason to
 3   know of Defendants’ constitutionally violative conduct, as alleged above, or their propensity to
 4   engage in such conduct, such supervisors failed to prevent the unconstitutional acts of said
 5   Defendants and failed to properly supervise, thus rendering them liable both directly and in their
 6   capacity as supervisor. Thus, any supervisors that failed to prevent the unconstitutional acts of
 7   said Defendants and failed to properly supervise them are liable directly and in their capacity as a
 8   supervisor.
 9           62.    The Defendants named in this cause of action subjected Plaintiff to their wrongful
10   conduct, depriving Plaintiff of the rights described herein, knowingly, maliciously, and with
11   conscious and reckless disregard for whether the rights and safety of Plaintiff would be violated
12   by their acts and/or omissions.
13           63.    As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
14   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
15   compensatory damages in an amount to be proven at trial.
16           64.    In committing the acts alleged above, the individually named Defendants and Doe
17   Defendants acted maliciously and/or were guilty of wanton and reckless disregard for the rights,
18   safety, and emotional well-being of Plaintiff, and by reason thereof, Plaintiff is entitled to
19   punitive damages and penalties allowable under 42. U.S.C. § 1983 and other state and federal

20   law against these individual Defendants; no punitive damages are sought directly against Santa
21   Rosa.
22           65.    Plaintiff is also entitled to reasonable costs and attorney’s fees under 42 U.S.C. §
23   1988 and other applicable California codes and laws.
24                             FIFTH CAUSE OF ACTION
25                             (CAL. CONST. ART. I, § 13)
             PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
26                 SCHREEDER, GOOLER, LARON, ESSICK, and DOES 1-50

27           66.    Plaintiff re-alleges and incorporates by reference each and every allegation

28   contained in this complaint, as though fully set forth herein.
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               18
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 19 of 25



 1           67.     The unreasonable and warrantless entry, seizure, incarceration, and wrongful
 2   setting into motion of the chain of events that led to the seizure of Plaintiff violated Plaintiff’s
 3   rights under Article 1, § 13 of the California Constitution, thereby entitling Plaintiff to damages
 4   for this violation.
 5           68.     Defendants Santa Rosa and Sonoma County are not sued directly in this cause of
 6   action, but is named because it is liable under California Government Code § 815.2 for injuries
 7   proximately caused by an act or omission of an employee, committed within the course and
 8   scope of the employee’s employment.
 9           69.     As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
10   and damages, as set forth above, in ¶ 31.
11           70.     Plaintiff is, therefore, entitled to general and compensatory damages in an amount
12   to be proven at trial.
13           71.     In committing the acts alleged above, Defendants acted maliciously and/or were
14   guilty of wanton and reckless disregard for the rights, safety, and emotional well-being of
15   Plaintiff, and by reason thereof, Plaintiff is entitled to exemplary and punitive damages against
16   these individual defendants in an amount to be proven at trial.
17                            SIXTH CAUSE OF ACTION
18                        (CALIFORNIA CIVIL CODE § 52.1(b))
            PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
19                SCHREEDER, GOOLER, LARON, ESSICK, and DOES 1-50

20           72.     Plaintiff re-alleges and incorporates by reference each and every allegation

21   contained in this complaint, as though fully set forth herein.

22           73.     By their acts, omissions, customs, and policies, Defendants Santa Rosa, Sonoma

23   County, Schreeder, Gooler, Laron, Essick, and Does 1-50, acting in concert/conspiracy, as

24   described above, and with threat, intimidation, and/or coercion, violated Plaintiff’s rights under

25   California Civil Code § 52.1 and the following clearly established rights under the United States

26   Constitution and California Constitution and law:

27                            a. Plaintiff’s rights to be free from unreasonable seizure and his right not
                              to be deprived of liberty or property without due process of law, as
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               19
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 20 of 25



                            secured by the Fourth and Fourteenth Amendments to the United States
 1                          Constitution and the California Constitution, Article 1, Sections 7 and 13;
 2
                            b. The right to enjoy and defend life and liberty; acquire, possess, and
 3                          protect property; and pursue and obtain safety, happiness, and privacy, as
                            secured by the California Constitution, Article 1, Section 1; and,
 4
                            c. The right to protection from bodily restraint, harm, or personal insult, as
 5
                            secured by California Civil Code § 43.
 6          74.     Separate from, and above and beyond, Defendants’ attempted interference,
 7   interference with, and violation of Plaintiff’s rights, Defendants violated Plaintiff’s rights by the
 8   following conduct, among other conduct, constituting threat, intimidation, or coercion:
 9
                            a. Intentionally and/or with deliberate indifference, causing Plaintiff to be
10                          subjected to unreasonable force, seizures, incarceration, and other liberty
                            deprivations.
11
            75.     Defendants Santa Rosa and Sonoma County are not sued directly in this cause of
12
     action, but is named because Santa Rosa and Sonoma County are vicariously liable pursuant to
13
     California Government Code section 815.2.
14
            76.     As a direct and proximate result of Defendants’ violation of California Civil Code
15
     § 52.1 and of Plaintiff’s rights under the United States and California Constitutions and law,
16
     Plaintiff sustained injuries and damages, and against each Defendant named in this Cause of
17
     Action is entitled to relief as set forth above, in ¶ 31, and punitive damages against all individual
18
     Defendants, including all damages and penalties allowed by California Civil Code §§ 52 and
19
     52.1 and California law, three times actual damages, and attorneys’ fees.
20
                           SEVENTH CAUSE OF ACTION
21
                             (ASSAULT AND BATTERY)
22         PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
                 SCHREEDER, GOOLER, LARON, ESSICK, and DOES 1-50
23
            77.     Plaintiff re-alleges and incorporates by reference each and every allegation
24
     contained in this complaint, as though fully set forth herein.
25
            78.     By the above-described acts and/or omissions and/or failures to supervise and/or
26
     failure to institute and execute adequate training and policies on part of Defendants, as alleged
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               20
               Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 21 of 25



 1   herein, Plaintiff was assaulted and battered, thereby entitling Plaintiff to damages pursuant to
 2   California law.
 3          79.        The aiding and abetting and/or failure to intervene and/or failure to prevent the
 4   assault and battery gives rise to liability on the part of other, to-be-identified Doe Defendants.
 5          80.        Defendants Santa Rosa and Sonoma County are not sued directly in this cause of
 6   action, but are named because Santa Rosa and Sonoma County are vicariously liable pursuant to
 7   California Government Code section 815.2.
 8          81.        As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
 9   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
10   compensatory damages in an amount to be proven at trial, as well as punitive damages against
11   Defendants in their individual capacities. No punitive damages are sought against Santa Rosa
12   and Sonoma County directly.
13                          EIGHTH CAUSE OF ACTION
14                   (FALSE ARREST & FALSE IMPRISONMENT)
         PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SCHREEDER, GOOLER,
15                            LARON, and DOES 1-25

16          82.        Plaintiff re-alleges and incorporates by reference each and every allegation

17   contained in this complaint, as though fully set forth herein.

18          83.        By the above-described acts and/or omissions and/or failures to supervise and/or

19   failure to institute and execute adequate training and policies on the part of Defendants, as

20   alleged herein, Plaintiff was falsely arrested and falsely imprisoned, thereby entitling Plaintiff to

21   damages pursuant to California law.

22          84.        The aiding and abetting and/or failure to intervene and/or failure to prevent this

23   arrest gives rise to liability on the part of other, to-be-identified Doe Defendants.

24          85.        Defendant Santa Rosa is not sued directly in this cause of action, but is named

25   because Santa Rosa is vicariously liable pursuant to California Government Code § 815.2.

26          86.        As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries

27   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and

28   compensatory damages in an amount to be proven at trial, as well as punitive damages against
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               21
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 22 of 25



 1   Defendants in their individual capacities. No punitive damages are sought against Santa Rosa
 2   directly.
 3                        NINTH CAUSE OF ACTION
 4                            (NEGLIGENCE)
        PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
 5   SCHREEDER, GOOLER, LARON, MAHURIN, FERRIGNO, ESSICK, AND DOES 1-50

 6           87.     Plaintiff re-alleges and incorporates by reference each and every allegation

 7   contained in this complaint, as though fully set forth herein.

 8           88.     At all material times, Defendants owed Plaintiff the duty to act with due care in

 9   the execution and enforcement of any right, law, or legal obligation.

10           89.     Defendants are legally responsible for the injuries occasioned to Plaintiff by their

11   want of ordinary care or skill in the performance of their work for Santa Rosa or Sonoma

12   County.

13           90.     At all material times, each Defendant owed Plaintiff the duty to act with

14   reasonable care.

15           91. These general duties of reasonable care and due care owed to Plaintiff by all

16   Defendants included, but were not limited to, the following specific obligations:

17
                     a. To refrain from violating the right to be free from government conduct and/or
18                   the exercise of discretion by a government official that is in retaliation and
                     response to the exercise of free speech, as secured by the First and Fourteenth
19
                     Amendments;
20
                     b. To refrain from violating the right to be free from unreasonable searches and/or
21                   seizures, as secured by the Fourth and Fourteenth Amendments;

22                   c. To refrain from violating the right to be free from the use of unlawful and/or
                     unreasonable force, as secured by the Fourth and Fourteenth Amendments;
23
24                   d. The refrain from unlawful threats of force or arrest and intimidation, as secured
                     by the Fourth and Fourteenth Amendments;
25
                     e. To refrain from violating the right to be free from outrageous government
26                   conduct, as secured by the Fourteenth Amendment;
27
                     f. To refrain from violating the right to be free from unreasonable searches and
28                   seizures, as secured by the California Constitution, Article 1, section 13;
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               22
              Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 23 of 25



 1                  g. To refrain from violating the right to protection from bodily restrain, harm, or
 2                  personal insult, as secured by California Civil Code § 43;

 3                  h. To refrain from using excessive and/or reasonable force against Plaintiff;

 4                  i. To conduct a reasonable investigation before effecting an arrest;
 5
                    j. To use generally accepted police procedures and tactics that are reasonable and
 6                  appropriate;

 7                  k. To refrain from abusing the authority granted to Defendants by law;

 8                  l. To refrain from violating Plaintiff’s rights, which are guaranteed by the United
                    States and California Constitutions, as set forth above, and as otherwise protected
 9
                    by law.
10          92.     Defendants Santa Rosa and Sonoma County are not sued directly in this cause of
11   action, but rather are named because they are liable under California Government Code § 815.2
12   for injury proximately caused by an act or omission of an employee, committed within the course
13   and scope of the employees’ employment
14          93.     By the acts and/or omissions alleged above, Defendants acted negligently and
15   breached their duty of due care owed to Plaintiff, which foreseeably resulted in the suffering of
16   damages by Plaintiff.
17          94.     As a proximate result of Defendants’ negligence, Plaintiff sustained injuries and
18   damages, and against each listed Defendant in this Cause of Action is entitled to the relief
19   described above, in ¶ 31, and as otherwise allowed by law. Plaintiff also seeks punitive damages
20   against such individual Defendants in their individual capacities. Plaintiff does not seek punitive
21   damages against Santa Rosa and Sonoma County.
22
                            TENTH CAUSE OF ACTION
23                           (INVASION OF PRIVACY)
         PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SCHREEDER, GOOLER,
24                            LARON, AND DOES 1-25
25          95.     Plaintiff re-alleges and incorporates by reference each and every allegation
26   contained in this complaint, as though fully set forth herein.
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               23
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 24 of 25



 1           96.     By the above-described acts and/or omissions and/or failures to supervise and/or
 2   failure to institute and execute adequate training and policies on the part of Defendants, as
 3   alleged herein, Plaintiff was subjected to an invasion of privacy, thereby entitling Plaintiff to
 4   damages pursuant to California law.
 5           97.     The aiding and abetting and/or failure to intervene and/or failure to prevent this
 6   invasion of privacy gives rise to liability on the part of other, to-be-identified Doe Defendants.
 7           98.     Defendant Santa Rosa is not sued directly in this cause of action, but is named
 8   because Santa Rosa is vicariously liable pursuant to California Government Code § 815.2.
 9           99.     As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
10   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
11   compensatory damages in an amount to be proven at trial, as well as punitive damages against
12   Defendants in their individual capacities. No punitive damages are sought against Santa Rosa
13   directly.
                        ELEVENTH CAUSE OF ACTION
14           (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)
15      PLAINTIFF AGAINST DEFENDANTS SANTA ROSA, SONOMA COUNTY,
     SCHREEDER, GOOLER, LARON, MAHURIN, FERRIGNO, ESSICK, AND DOES 1-50
16
             100.    Plaintiff re-alleges and incorporates by reference each and every allegation
17
     contained in this complaint, as though fully set forth herein.
18
             101.    By the above-described acts and/or omissions and/or failures to supervise and/or
19
     failure to institute and execute adequate training and policies on the part of Defendants, as
20
     alleged herein, Plaintiff was subjected to intentional infliction of emotional distress, thereby
21
     entitling Plaintiff to damages pursuant to California law.
22
             102.    The aiding and abetting and/or failure to intervene and/or failure to prevent this
23
     arrest gives rise to liability on the part of other, to-be-identified Doe Defendants.
24
             103.    Defendants Santa Rosa and Sonoma County are not sued directly in this cause of
25
     action, but are named because Santa Rosa and Sonoma County are vicariously liable pursuant to
26
     California Government Code § 815.2.
27
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               24
                 Case 3:19-cv-02450-VC Document 1 Filed 05/06/19 Page 25 of 25



 1          104.     As a proximate result of the foregoing wrongful acts, Plaintiff sustained injuries
 2   and damages, as set forth above, in ¶ 31. Plaintiff is, therefore, entitled to general and
 3   compensatory damages in an amount to be proven at trial, as well as punitive damages against
 4   Defendants in their individual capacities. No punitive damages are sought against Santa Rosa
 5   and Sonoma County directly.
 6                                        PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff respectfully requests the following relief against each and every
 8   Defendant herein, jointly and severally:
 9
            1.       Compensatory damages in an amount according to proof, which is fair, just, and
10                   reasonable;
11
            2.       Punitive damages under 42 U.S.C. § 1983, federal law, and California law, in an
12                   amount according to proof and which is fair, just, and reasonable against all
                     Defendants except the public entities;
13
            3.       For attorney’s fees and costs of suit under 42 U.S.C. § 1988;
14
15          4.       For attorney’s fees and cost of suit under California Civil Code §§ 52(b)(3) and
                     52.1(h);
16
            5.       All other damages, penalities, costs, interest, and attorney’s fees as allowed by 42
17                   U.S.C. §§ 1983 and 1988; California Code of Civil Procedure § 102.5; California
                     Civil Code §§ 52 et seq. and 52.1; and as otherwise may be allowed by California
18
                     and/or federal law;
19
            6.       For declaratory and injunctive relief against Santa Rosa and Sonoma County; and
20
            6.       For such other and further relief as the Court deems just and proper.
21
                                          JURY TRIAL DEMAND
22
            Plaintiff hereby respectfully demands a jury trial, pursuant to Rule 38 of the Federal
23
     Rules of Civil Procedure.
24
25
     Dated: May 6, 2019                             /s/ Andrew Chan Kim
26                                                  ANDREW CHAN KIM
27
                                                    Attorney for Plaintiff
28
     PLAINTIFF’S COMPLAINT FOR DAMAGES, DECLARATORY & INJUNCTIVE RELIEF, AND DEMAND FOR
     JURY TRIAL
                                               25
